NO-       PD-1519-14
                                                                             oir<w.v3& *
CLAIR       A.    WOLF
            APPELLANT                                                               IN   THE
V.                                                                    COURT    OF    CRIMINAL      APPEALS
THE    STATE       OF    TEXAS                                               AUSTIN,      TEXAS
           RESPONDENT
                                                                                          RECEIVED M

                                MOTION     FOR      AN    EXTENSION     OF    TIME
                                TO    FILE    A    MOTION       FOR   REHEARING                FEB 27 2015

TO THE HONORABLE JUDGE OF SAID COURT:                                                    '\^:• ^w.^s?,. O'T

           COMES        NOW,     Clair        A.        Wolf,    TDCJ-CID# 01859849.              Appellant

Pro-Se,           acting        in his own behalf and files this his own "Motion

for an Extension of Time to file a Motion For Rehearing"                                           to   this
                                                                      FILFD IN
most        Honorable           Court,        md in so doing, will ^^£8^X3
                                              a
                                                                               PEALS
to    wit:
                                                                                               FE3 27 7Z7)
                                           I.           JURISDICTION

            , •
           This     most              ,_,
                                Honorable           „   .
                                                    Court       u
                                                                has    • ^ • *. •
                                                                    jurisdiction  At)el Acpsta.
                                                                                  over          Clerk
                                                                                         the sub-

iect        matter        pursuant         to       the     Tex. R. App. Proc, Rule 79.1(c)

and        Rule     49.8,       where this Court                of Criminal Appeals may extend

the        time     for        filing      a motion or further motion for re-hearing

if     a     party        files a motion complying with Rule 10.5(b) no later

than        15     days        after the last date for filing the motion for re

hearing.

           Appellant's           last      date for filing his motion for re-hearing

is     February           J &         ,2015,        placing       Appellant          well      within    the

required            fifteen (15) days after the last date to file a motion

for re-hearing, pursuant to Rule 10.5(b) respectively.

                                                  II.    REASONING


           Appellant           has     just        recently       learned through the Clerk of

this        Court        that        his   pro-se          petition for discretionary review

was refused on February 04,                         2015.



                                                   ( Page-1-)
       Being       such,        and        pursuant              to     Rule        10.5(b)(1),       Appellant

will   now   state    for       the       record          that:

       (A) The       deadline              for filing this                    request for an extension

             of     time        to        file        a        motion for re-hearing is February

                   XC       ->->r2015.
       (B) Appellari'1T""^request                     at        least ninety (90) days extension

             because        Appellant                 has        to attempt to advocate for him-

             -fo "tzhis    Court.

       (C) Appellant             can           only        entertain and research in the unit

             Law     Library              during his off-duty hours which is approx

             imately ten (10)                   hours per week and needs this extension

             to prepare,             research and advocate properly,                               and;

       (D) Appellant             has           never           asked     for        an     extension of time

             in    this    matter.


       The     extension             of        time        is     not        designed,       nor any attempt

to harass,        delay or hinder the Court's calendar with these issues

but    to    assure        that           justice              is served to Appellant.                There are

substantial         intervening                 circumstances that require this Court's

power of supervision,                 they are:

       (1)   The Court of Appeals incorrectly decided that the opinion

             of a lay           witness           which           inferred           that     Appellant      was

             guilty        of        the        offense           charge        is admissable pursuant

             to    Tex.    Rules          of    Evidence,             Rule    701    and    704?


       (2) The       Court        of           Appeals made a ruling that directly con

             flicts        with        a        recent          decision            that    was    handed   down


             by    this most Honorable Court of Appeals in which appeal

             counsel did not cite or argue in the Petition for Discre

             tionary        Review.              Being          such,        this        Court     of Criminal

             Appeals        power          of      Supervision                 should        be     considered


                                                           (     Page-2-        )
                  and    implemented           in   order       to    allow Appellant a fair
                  hearing on his claim.


                                     III.     PRAYER FOR       RELIEF

        Wherefore,            Premises        Considering, Appellant prays that this
most      Honorable           Court grant this Motion for an Extension of Time

to     file       a Motion for Re-hearing pursuant to Tex. R. App. Proc,
Rule     79.1(c)         allowing           Appellant     at     least ninety (90) days to
file     said      motion           because of his specific set of circumstances.
In this Appellant .wMl forever pray.

                                                               Respectfully Submitted,



                                                               Clair A. W o l f 7 •
                                                               Appellant Pro-Se



                                   IV.   CERTIFICATE      OF SERVICE


        I,    Clair          A.     Wolf,     TDCJ-CID# 01859849, Appellant, Pro-Se,

certify       that       a        true and correct copy of Appellant's Motion for

an     Extension        of        Time      to file a Motion for Re-hearing has been

placed       in    the        United        States Mail, postage pre-paid, addressed

State Prosecuting Attorney                                     Abel   Acosta,      Clerk

P.O.   BOX#       12405                                        P.O.   B0X#   12308

Austin,      Texas        78711                                Capitol Station

                                                               Court of Criminal Appeals

                                                               Austin,     Texas      78711



On this the          ^ £2          day of February, 2015

                                                            Respectfully Submitted,



                                                            Clair     A.   Wolf
                                                            Appellant Pro-Se


                                             ( Page-3-)